DETAILED ACTION
	Applicant’s amendment and remarks filed September 8, 2022 are acknowledged and entered.  Claim 17 and new claims 19-35 are pending and under examination.

Response to Amendment
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of Applicant’s amendment.
The rejection of claim 17 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Loeb et al. (US 5,512,431, cited in the IDS filed 1/26/2022, “Loeb”) in view of Abbott (RealTime HIV-1 package insert instructions, December 2011, 11 pages, cited in the IDS filed 1/26/2022, “Abbott”) is withdrawn in view of Applicant’s amendment requiring whole blood in the admixture, which is not taught or fairly suggested in Loeb.
The rejection of claim 17 under pre-AIA  35 U.S.C. 102(b) as being anticipated by John Ho (U.S. Patent 5,667,964, “Ho”) is withdrawn in view of Applicant’s amendment requiring whole blood in the admixture, which is not taught or fairly suggested in Ho.


Claim Objections
Claim 33 is objected to because of the following informality:  There should be a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 19-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The preamble of claim 17 recites, “a subject afflicted with a virus infection”.  The specification and claims as originally filed provide support for “HIV-infected subjects”.  The genus of “virus infection” is not supported, nor is “a subject afflicted”.  If the term “afflicted” is understood by Applicant to mean the same as “infected”, then the use of the term “infected” would be consistent with the terminology in the specification.
Claim 17, part c recites, “incubating the admixture for a period of time so as to activate viral transcription from whole blood”.  The specification and claims as originally filed do not appear to disclose “activate viral transcription”.  Rather, the specification and claims provide support for “stimulate virus production”.  Claim 19 recites, “viral transcription”, which is also not found in the specification or claims as originally filed.
Claim 19 recites, “provirus frequency”, which is a term that does not appear to supported in the specification or claims as originally filed.  The specification discloses measuring provirus levels (see specification, page 21, first full paragraph).
Claim 26 recites a list of virus inhibitors, none of which appear to be supported in the specification in the context of a virus inhibitor for use in the inventive method.
Claim 34 recites, “at more than one concentration in the mixture”, which does not appear to supported in the specification or claims as originally filed.  
Claim 35 recites, “wherein the supportive medium comprises a cell or cellular component from a biological sample”, which does not appear to supported in the specification or claims as originally filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17 and 20-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law or nature and/or abstract idea without significantly more.  The claims are directed to a method for determining treatment of a subject afflicted with a virus infection, comprising obtaining whole blood from an HIV-infected subject and contacting with at least one virus stimulant and/or at least one virus inhibitor, incubating to allow for activation of viral transcription from the whole blood, detecting the presence or absence of HIV (e.g., HIV virus particle), comparing with a control, thereby identifying subject responsiveness to the stimulant and/or inhibitor.  The judicial exception is a law of nature and/or an abstract idea, a type of correlation that is a consequence of a natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  The correlation is that levels of HIV (in various embodiments), when compared with a control, indicate responsiveness to a stimulant and/or inhibitor, thus indicating an alteration in virus production or inhibition.  The comparison in the final wherein clause of claim 17 could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics), or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams).
This judicial exception is not integrated into a practical application because once the comparison and correlation are made, no further steps are taken that depend on the comparison/correlation.  Contrast with claim 18 (not rejected here) which comprises a resultant treatment step following the comparison/correlation.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of contacting a fluid sample comprising blood cells infected with HIV-1 with a virus stimulant and/or virus inhibitor is routine and conventional in the art of screening assays, as seen in Loeb et al. (US 5,512,431, cited in the IDS filed 1/26/2022 (see Example 1A, col. 19).  Therefore, the claims are directed to a judicial exception without significantly more, and are thus patent ineligible.
Applicant’s remarks filed September 8, 2022 are acknowledged.  Applicant argues that the claims have been amended to reflect the language in the claims of US Patent 10,550,419 (parent application).  In response to Applicant’s argument, the instant claims are directed to a judicial exception that is not recited in the claims of the patent.  The claims of the patent are directed to an ex vivo method of detection, not a method of determining treatment based upon a correlation.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STACY B CHEN/Primary Examiner, Art Unit 1648